DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 20, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said sample" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, with respect to claim 3, it is unclear what structure is intended to be associated with said measurement being performed on the liquid sample while said liquid sample is an emulsion.  Thus, given the lack of a physical structure that performs said measurement, these limitations will be treated as a recitation of the intended use of the claimed invention, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art meets the structural requirements of the device claim, it is being interpreted that is capable of performing the intended use, then it meets the claim.
With respect to claims 5 and 6, it is unclear what structure is intended to be associated with the measurement of said “first immiscible” (claim 5) or “what remains of said emulsion after said first immiscible has been separated” (claim 6).  There is no clear physical embodiment of what would provide for a measurement of only the first immiscible or what remains of the emulsion sans the immiscible.  Thus, given the lack of a physical structure that performs said measurement, these limitations will be treated as a recitation of the intended use of the claimed invention, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 8 recites the limitation "said additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 7, 9 and 10 are ultimately dependent upon claim 1, and thus, inherit the same deficiencies.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoekerd et al (US 2011/0080567 A1).
	With respect to claim 1, Hoekerd discloses a device for handling a sample comprising:
	A pump (pump 510, See Fig. 10 and Para. 0148);
	A chamber (detector 350, See Fig. 10 and Para. 0148) spaced from said pump and having an attached probe (See Para. 0160 for discussion of how the detector detects one or more properties of the emulsion; Para. 0201 discusses how the detector may comprises a sensor 351); and
	A valve arrangement (See Para. 0147 for discussion of providing a base liquid and an at least partly immiscible component, from separate vessels, through a flow control valve in a way similar to the embodiments of Figs. 7 and 8, which each depict a liquid supply device and a cleaning liquid supply system, respectfully),
	Wherein said pump will provide a liquid sample from a sample source (first liquid from first liquid source 210) to said chamber, said liquid sample passing through said valve arrangement;
	Wherein, while said sample is moving through said valve arrangement, a liquid additive is simultaneously pulled from an additive source (second liquid source 220; may also include third and fourth liquid sources 221, 222) through said valve arrangement and said liquid sample and said liquid additive are mixed; and
	Wherein a measurement can be taken of said liquid sample and liquid additive mixture in said chamber (See Para. 0201).
	With respect to claim 10, Hoekerd discloses that said measurement is a light absorption measurement (See Para. 0218 for discussion of how the optical sensor may use broadband infrared to check absorption).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoekerd et al (US 2011/0080567 A1) in view of Linder et al (US 2013/0224075 A1).
Refer above for the disclosure of Hoekerd.
Hoekerd fails to disclose that the measurement is a fluorescence measurement.
	Linder teaches devices for the analysis of samples, wherein a variety of determination techniques may be used to analyze a sample components or other component or condition associated with a microfluidic system of cassettes.  Determination techniques may include luminescence techniques such as photoluminescence, i.e. fluorescence, chemiluminescence, bioluminescence, and/or chemiluminescence (See Para. 0139).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate fluorescence as a technique to analyze a sample component or other components in the device of Hoekerd, as taught by Linder, for the purposes of providing a variety of measurement techniques that may more efficiently detect a desired moiety, particularly when dependent upon characteristics that most define said moiety (i.e. fluorophore).

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benali et al (US 2009/0142845 A1) teaches carrying out chemical reactions in flow reactors by introducing the reagents (dispersed in a reaction solvent) as a series of long reaction plugs separated by inert and immiscible liquid spacers;
Dreschel et al (US 2017/0106134 A1) teaches a fluid delivery arrangement that includes one at least one pump, wherein the at least one pump forces a pre-manipulation fluid through the system prior to sound wave manipulation (See Fig. 9);
Fougere (US 2015/0093833 A1) teaches a method of pre-treating a filter used in a small-scale water separometer (See Fig. 1);
Indo et al (US 2011/0083842 A1) teaches a method and corresponding apparatus for downhole fluid analysis of petroleum formation fluids and emulsion stability (See Fig. 6);
Schneider et al (US 2014/0375991 A1) teaches a method and apparatus for determining asphaltene yield and flocculation point of crude oil (See Fig. 9);
Schwalbe et al (US 7,101,515 B2) teaches a reaction system that enables a plurality of optimization experiments for a reaction to be performed continuous while enabling optical reaction parameters to be determined; and
Sieben et al (US 2016/0097757 A1) teaches a method of apparatus for analyzing solubility of asphaltenes of a hydrocarbon fluid sample, wherein the apparatus includes a plurality of valves and at least one pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 7, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796